                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SAMIR HADEED, MD, and                           )           Case No. 3:15-cv-22
 JOHNSTOWN HEART AND VASCULAR                    )
 CENTER, INC.,                                   )           JUDGE KIM R. GIBSON
                                                 )
                Plaintiffs,                      )
                                                 )
        ~                                        )
                                                 )
 ADVANCED VASCULAR RESOURCES                     )
 OF JOHNSTOWN, LLC; AVR                          )
 MANAGEMENT, LLC; WASHINGTON                     )
 VASCULAR INSTITUTE, LLC; and                    )
 MUBASHAR CHOUDRY, MD,                           )
                                                 )
                Defendants.                      )

                                  MEMORANDUM OPINION

I.     Introduction

       Pending before the Court is Defendant Advanced Vascular Resources of Johnstown, LLC

("AYR-Johnstown"), Defendant A VR Management, LLC ("AYR-Management"), and Defendant

Washington Vascular Institute, LLC's ("WVI") Motion for Reconsideration (ECF No. 96). This

Motion has been fully briefed and is ripe for disposition. (See ECF Nos. 96, 97, 98, 99.)

       This case arises from disputes over the operation of a vascular services center located in

Johnstown, Pennsylvania. In short, Plaintiffs Samir Hadeed, M.D. ("Dr. Hadeed") and Johnstown

Heart and Vascular Center ("JHVC") entered into a series of contracts with Defendants by which

Plaintiffs would operate the "medical side" of the vascular services center and Defendants would

manage the "business side" of the center.       The present case ensued because Plaintiffs and

Defendants argue that the other side failed to comply with the duties imposed by these contracts.



                                                 1
        After granting in part and denying in part (ECF No. 78) Plaintiffs' Motion for Summary

Judgment (ECF No. 40) and Defendants' Motion for Judgment on the Pleadings and Motion for

Summary Judgment on Plaintiffs' Complaint (ECF No. 44), this Court ordered the parties to brief

the issues of (1) whether this Court possessed subject matter jurisdiction over this case and (2)

whether AYR-Johnstown could be dismissed to restore complete diversity (ECF No. 88). After

the parties briefed these issues (ECF Nos. 89, 92), the Court dismissed the case for lack of subject

matter jurisdiction (ECF No. 95). 1 Defendants now request reconsideration of this dismissal.

        For the reasons that follow, Defendants' Motion for Reconsideration (ECF No. 96) is

GRANTED.

II.     Background2

       The present case arises from various disputes relating to the operation of AVR-

Johnstown-a limited liability company created to operate and manage a vascular center in

Johnstown, Pennsylvania. (ECF No. 78 at 4.)

        Advanced Vascular Resources, LLC ("AVR") 3 was formed by Mubashar Choudry, M.D.

("Dr. Choudry") to develop vascular facilities on a national level. (Id.) Dr. Hadeed and JHVC,

the entity through which Dr. Hadeed' s cardiovascular practice is conducted, reached an

agreement with AVR to open a vascular lab in Johnstown, which would become AYR-Johnstown.




1 Before the Court dismissed the case, the case was referred to the Bankruptcy Court. (ECF No. 93.) This
referral will be discussed in further detail below.
2 This Background is an abbreviated version of the factual discussion in this Court's Memorandum Opinion

(ECF No. 78) on Plaintiffs' Motion for Summary Judgment and Defendants' Motion for Judgment on the
Pleadings and Motion for Summary Judgment. Because the parties are familiar with this case's extensive
and complicated factual history, the Court will not go into great detail here.
3 A YR is not a party to the present action but is an owner of AYR-Johnstown and AYR-Management. (ECF

No. 78 at 4 n.2.)

                                                   2
(Id.)   To foster the development and operation of vascular facilities across the country, Dr.

Choudry also formed AYR-Management to oversee the management of AYR's vascular labs and

WYI to oversee the compensation for JHYC. (Id.) Numerous contracts were executed to govern

the relationships between the various parties. (Id. at 4-5.)

          After opening, A YR-Johnstown was an immediate success.                (Id. at 5.)   However,

complications soon arose with cash flow, timely bill paying, insurance credentialing, and

employee salary and benefit payments. (Id. at 5-6.)

          After encountering these problems, JHYC terminated some of the parties' agreements.

(Id. at 6-7.) Shortly thereafter, the parties' business relationship ended as a practical matter. (Id.)

Plaintiffs changed the locks on the vascular center premises and ran a profitable business at the

same physical location without Defendants' meaningful involvement. (Id.)

          Plaintiffs then initiated this lawsuit by filing their Complaint on January 23, 2015. (ECF

No. 1.)     In essence, the Complaint alleged severe mismanagement of AYR-Johnstown by

Defendants. (See id. <JI<JI 44-64.) The Complaint is divided into five counts: (1) breach of contract

based     on   Defendants'    mismanagement      of   AYR-Johnstown;       (2)    an   accounting;   (3)

partition/dissolution of A YR-Johnstown; (4) breach of contract based on Defendants' failure to

pay Plaintiffs' wages; and (5) fraudulent misrepresentation. (Id.)

          In response, Defendants filed their Answer on March 16, 2015, denying all liability and

bringing five counterclaims against Plaintiffs, namely, (1) breach of contract based on a sublease

between JHYC and AYR-Johnstown (the "Sublease") and JHYC's Group Physician Agreement

(the "GPA") with WYI; (2) tortious interference with contractual relations; (3) conversion; (4)

unjust enrichment; and (5) breach of fiduciary duty. (ECF No. 10 <JI<JI 114-36.)

                                                  3
       On October 17, 2016, Plaintiffs filed a Motion for Summary Judgment (ECF No. 40) and

Defendants filed a Motion for Judgment on the Pleadings and Motion for Summary Judgment on

Plaintiff's Complaint (ECF No. 44). After extensive briefing, the Court issued a Memorandum

Opinion and Order on these Motions. (ECF No. 78.) While the Court will not give a detailed

synopsis of its holding, the Court notes that after deciding the parties' Motions, the following

claims remained: (1) JHYC's breach of contract claim based on AYR-Management's

mismanagement of AYR-Johnstown in violation of AYR-Johnstown's operating agreement (the

"Operating Agreement"), with an accounting as a potential remedy for this breach; (2) JHYC's

breach of contract claim against WYI; (3) AYR-Johnstown, AYR Management, and WYI's

counterclaim against JHYC for breach of contract; and (4) AYR-Johnstown, AYR Management,

and WYI's counterclaim for unjust enrichment against JHYC and Dr. Hadeed. (See generally id.)

Significantly for purposes of the present Motion, all of Plaintiffs' claims against AYR-Johnstown

were dismissed, reducing AYR-Johnstown's involvement in this suit to that of counterclaimant

on two counts. 4 (See ECF No. 89 at 2; ECF No. 99 at 6.)

       After the Court decided the parties' Motions for Summary Judgment, AYR-Johnstown

filed for bankruptcy. (See ECF No. 93 at 2-3.)

       Then, on January 2, 2018, the Court issued a Memorandum Order sua sponte noting an

apparent lack of complete diversity between the parties and ordering the parties to brief whether

this Court possessed subject matter jurisdiction and whether AYR-Johnstown could be dismissed

as a dispensable party. (ECF No. 88 at 1-2.) The Court noted that the citizenship of an LLC is


4Also, Dr. Choudry was dismissed as a Defendant and counterclaimant. Dr. Hadeed was dismissed as a
Plaintiff, and the only counterclaim remaining against him is for unjust enrichment.


                                                 4
determined by the citizenship of its members and, thus, AYR-Johnstown's citizenship is

determined by the citizenship of its members. (Id. at 1.) The Court indicated that JHYC is a

member of AYR-Johnstown.          (Id. at 2.)   Because JHYC is a citizen of Pennsylvania, AYR-

Johnstown would also be a citizen of Pennsylvania. (Id.) Therefore, based on the information

before the Court, there would not be complete diversity between Plaintiffs and Defendants. (Id.)

         In Plaintiffs' Brief Re: Subject Matter Jurisdiction (ECF No. 89), Plaintiffs recognized that

the parties were not completely diverse and that the Court thus lacked subject matter jurisdiction.

(Id. at 4-5.) Further, Plaintiff argued that AYR-Johnstown was indispensable and thus could not

be dismissed to save subject matter jurisdiction for the following reasons. (Id. at 6.) First, "[t]he

crux of this entire litigation is the Parties' attempts to establish and operate" A YR-Johnstown. (Id.

at 6.) Second, Plaintiffs still had a breach of contract claim against A YR-Management for breach

of the Operating Agreement, and "a party has a substantial interest in its own Operating

Agreement." (Id. at 6.) Third, AYR-Johnstown remained a counterclaimant. If the Court were to

dismiss A YR-Johnstown, Plaintiffs would have to defend against the counterclaims asserted by

AYR-Management and WYI in federal court and A YR-Johnstown's identical counterclaims in

state court. (Id. at 7.) Separate lawsuits could give rise to inconsistent outcomes and could result

in claim or issue preclusion. (Id.) Moreover, AYR-Johnstown would be prejudiced, as it would

have to litigate its identical counterclaims separate from the other counterclaimants. (Id.) Finally,

dismissing AYR-Johnstown would contravene the public interest in settling a dispute all at once.

(Id. at 8.)

         In Defendants' Brief in Response to Order of Court Dated January 2, 2018 (ECF No. 92),

Defendants agreed that the Court had no diversity jurisdiction over this matter (id. at 2).

                                                   5
However, Defendants argued that the Court and, by extension, the Bankruptcy Court, had an

independent basis for jurisdiction under 28 U.S.C. § 1334. (Id. at 3.) Moreover, Defendants agreed

that AYR-Johnstown was indispensable, albeit for different reasons than Plaintiffs.           First,

Defendants argued that AYR-Johnstown's counterclaims were compulsory and would be waived

if not brought in this lawsuit. (Id. at 4-5.) Second, AYR-Johnstown's counterclaims were a major

asset in AYR-Johnstown's bankruptcy case, which was pending before the U.S. Bankruptcy Court

of the Western District of Pennsylvania (the "Bankruptcy Court"). (Id. at 5.) Finally, dismissing

AYR-Johnstown to create complete diversity would require duplicate work and could subject the

parties to inconsistent holdings in federal and state court. (Id. at 6.)

       The Court issued a Memorandum Order on January 17, 2018 (ECF No. 93). The Court

agreed with the parties' conclusion that there was no complete diversity between Plaintiffs and

Defendants. (Id. at 2.) Furthermore, because "both parties agree[d] that AYR-Johnstown [was]

an indispensable party that [could not], by itself, be dismissed from this action to cure the defect

in diversity," the Court could not cure the lack of diversity by dismissing A YR-Johnstown. (Id.)

However, the Court agreed with Defendants that 28 U.S.C. § 1334 provided this Court with a

basis for subject matter jurisdiction.    (Id. at 2-3.)   The Court thus referred the case to the

Bankruptcy Court. (Id. at 3.)

       On September 24, 2018, the Bankruptcy Court dismissed AYR-Johnstown's bankruptcy

case, finding that the case was commenced without the requisite corporate authority. See Hadeed

v. Advanced Vascular Res. of Johnstown, LLC (In re Advanced Vascular Res. of Johnstown, LLC), 590

B.R. 323, 328 (Bankr. W.D. Pa. Sept. 24, 2018). This Court thus withdrew its referral of the case to

the Bankruptcy Court. (ECF No. 94.) On the same day, the Court dismissed this case for lack of

                                                   6
subject matter jurisdiction, as there was no longer any basis for jurisdiction under 28 U.S.C. § 1334

and complete diversity was still lacking between the parties. (ECF No. 95.)

       Four days after the dismissal, Defendants filed a Motion for Reconsideration and

corresponding Brief in Support (ECF Nos. 96, 97). In their Brief, Defendants argue that AYR-

Johnstown is now a dispensable party that should be dismissed in order to restore complete

diversity. (ECF No. 97 at 3.) Defendants explain that they originally opposed dropping AYR-

Johnstown from the case because AYR-Johnstown's counterclaims were a "major asset" in the

bankruptcy case. (Id. at 4.) Based on the Bankruptcy Court's dismissal of the bankruptcy case,

Defendants argue that there was a substantial change in circumstances that justifies relief from

judgment under Federal Rule of Civil Procedure 60(6)(6). (Id.) Defendants contend that AYR-

Johnstown can bring its claims in state court and that the rest of the case is ready for trial-

discovery is complete and dispositive motions have been resolved. (Id. at 5.) Thus, the Court

should not dismiss the entire case after so many resources have been expended by the Court and

the parties over the last three-and-a-half years. (Id.)

       In response, Plaintiffs argue that the stringent Rule 60(b)(6) standard for relief from

judgment has not been met, as there has been no showing of "extraordinary circumstances" that

warrant relief. (ECF No. 99 at 9-10.) Furthermore, Plaintiffs reassert that AYR-Johnstown is an

indispensable party. (Id. at 5.) Plaintiffs make the same arguments regarding indispensability as

they did in Plaintiffs' Brief Re: Subject Matter Jurisdiction (ECF No. 89). (ECF No. 99 at 6-8.)




                                                  7
III.     Legal Standard

             A. Motion for Reconsideration Pursuant to Rule 60(b)

        A motion for reconsideration may be filed under Rule 59(e) or Rule 60(6) of the Federal

Rules of Civil Procedure. Here, Defendants argue pursuant to Rule 60(6). 5 Under this Rule:

        [T]he court may relieve a party or its legal representative from a final judgment,
        order, or proceeding for the following reasons: (1) mistake, inadvertence, surprise,
        or excusable neglect; (2) newly discovered evidence that, with reasonable
        diligence, could not have been discovered in time to move for a new trial under
        Rule 59(6); (3) fraud (whether previously called intrinsic or extrinsic),
        misrepresentation, or misconduct by an opposing party; (4) the judgment is void;
        (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
        judgment that has been reversed or vacated; or applying it prospectively is no
        longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(6). Such a motion must be filed within a reasonable time. Fed. R. Civ. P. 60(c).

        Here, Defendants argue that relief from the Court's judgment is appropriate for "any

other reason" (ECF No. 96117), namely, the Bankruptcy Court's dismissal of the bankruptcy case

(id. 11115-7). A court may grant relief under Rule 60(6)(6) "only in 'extraordinary circumstances

where, without such relief, an extreme and unexpected hardship would occur."' Norris v. Brooks,

794 F.3d 401, 404 (3d Cir. 2015) (quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993)).

If such extraordinary circumstances exist, "[a] motion filed pursuant to Rule 60(6) is addressed

to the sound discretion of the trial court guided by accepted legal principles in light of all relevant



5While Defendants mention Rule 59(e) in their Motion (ECF No. 96 'l[ 7), they do not make any arguments
regarding this Rule in their Brief in Support of Motion for Reconsideration (ECF No. 97). Furthermore,
Rule 59(e) provides for the filing of "[a] motion to alter or amend a judgment." Fed. R. Civ. P. 59(e). A
motion under this Rule "is a 'device to relitigate the original issue' decided by the district court, and [is]
used to allege legal error." United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (quoting Smith v. Evans,
853 F.2d 155, 158-59 (3d Cir. 1988)). Here, Defendants do not allege legal error. Rather, Defendants claim
that the determination by the Bankruptcy Court "substantially changed" the present action, justifying
relief. (ECF No. 97 at 4.) This claim thus sounds under Rule 60(b), and the Court will not discuss Rule 59(e)
further.

                                                       8
circumstances." Briley v. Holder, Civil Action No. 3:14-cv-00193, 2015 WL 2238636, at *1 (W.D. Pa.

May 12, 2015) (Gibson, J.).

           B. Dismissing an Indispensable Party Under Rule 19(b)

       Federal courts have a continuing obligation to assess subject matter jurisdiction and may

dismiss a suit at any time upon discovering a lack of subject matter jurisdiction. Zambelli Fireworks

Mfg. Co., Inc. v. Wood, 592 F.3d 412,420 (3d Cir. 2010); Carlsberg Res. Corp. v. Cambria Sav. & Loan

Ass'n, 554 F.2d 1254, 1256 (3d Cir. 1977) ("Despite the failure of any party to address the question

of jurisdiction, the district court properly confronted such matter sua sponte. . . . This is so

because the federal courts are without power to adjudicate the substantive claims in a lawsuit,

absent a firm bedrock of jurisdiction."). Alternatively, instead of dismissing the entire suit, a

court may dismiss a dispensable party who destroys diversity jurisdiction pursuant to Federal

Rule of Civil Procedure 21. Fed. R. Civ. P. 21; see Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S.

826,832 (1989).

       In order to determine whether a party is dispensable and can be dismissed in order to

provide the court with subject matter jurisdiction, "the court must determine whether, in equity

and good conscience," the action can proceed without the party. Fed. R. Civ. P. 19(b). Four factors

are relevant to this determination:

           (1) the extent to which a judgment rendered in the person's absence might
                prejudice that person or the existing parties;
           (2) the extent to which any prejudice could be lessened or avoided by:
              (A) protective provisions in the judgment
              (B) shaping the relief; or
              (C) other measures;
           (3) whether a judgment rendered in the person's absence would be adequate;
                and



                                                 9
            (4) whether the plaintiff would have an adequate remedy if the action were
                dismissed for nonjoinder.

Id. The court's decision between wholesale dismissal or dismissal of the non-diverse party should

"be made in the light of pragmatic considerations," id. advisory committee's note to 1966

amendment, such as efficiency, fairness, and judicial economy, Zambelli, 592 F.3d at 421.

        Applying this Rule, the Third Circuit has explained "that parties are indispensable if 'in

the circumstance of the case [they] must be before the court."' Id. (quoting Steel Valley Auth. v.

Union Switch & Signal Div., 809 F.2d 1006, 1011 (3d Cir. 1987)). "In other words, indispensable

parties are '[p]ersons who not only have an interest in the controversy, but an interest of such a

nature that a final decree cannot be made without either affecting that interest, or leaving the

controversy in such a condition that its final termination may be wholly inconsistent with equity

and good conscience."' Id. (quoting Steel Valley, 809 F.2d at 1011) (internal quotations omitted).

IV.     Discussion

        Defendants' Motion presents two issues. First, the Court must consider whether it can

grant relief from its Order dismissing the case based on Rule 60(b)(6). Second, if the Court

concludes that it can properly reconsider its Order, the Court must determine whether AVR-

Johnstown is a dispensable party that should be dismissed in order to create subject matter

jurisdiction.

            A. Defendants have met the Rule 60(b)(6) standard for relief from judgment.

        Defendants filed the present Motion only four days after this Court's Order dismissing

the case for lack of subject matter jurisdiction. Thus, this Motion is clearly timely, and the Court

must now consider whether Rule 60(b)(6)'s standard for relief from judgment is met.



                                                10
        Defendants assert that the Bankruptcy Court's dismissal of the bankruptcy case changed

the circumstances of this case so as to justify Rule 60(b)(6) relief. Originally, Defendants opposed

dismissing AYR-Johnstown from the case to create diversity because AYR-Johnstown's

counterclaim was a "major asset" 6 in AYR-Johnstown's pending bankruptcy case. (ECF No. 92

at 5; ECF No. 97 at 4.) Further, according to Defendants, dismissal of AYR-Johnstown was not

necessary, as the bankruptcy case provided another basis for jurisdiction. (See ECF No. 93 at 2-3;

ECF No. 97 at 4.)      However, when the Bankruptcy Court dismissed the bankruptcy case,

Defendants contend that this case was "substantially changed" and that the indispensability

analysis thus changed. (ECF No. 97 at 4.)

        Generally, Rule 60(b)(6) "may not 'be employed simply to rescue a litigant from strategic

choices that later turn out to be improvident."' Kramer v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007)

(quoting Good Luck Nursing Home, Inc. v. Harris, 636 F.2d 572, 577 (D.C. Cir. 1980)); see Good Luck

Nursing Home, 636 F.2d at 576 (" And a party that has stipulated to certain facts ... cannot

ordinarily avail itself of rule 60(b) after an adverse judgment has been handed down."). Here,

Defendants seemingly made a strategic decision to argue that AYR-Johnstown was indispensable

to this case in order to preserve AYR-Johnstown's counterclaims and benefit AYR-Johnstown's

bankruptcy case. Rule 60(b)(6) generally cannot be used to revoke a strategic decision and make

new arguments after related litigation does not go as planned. Thus, if the Bankruptcy Court's




6In Defendants' Answer, Affirmative Defenses and Counter-Claims to Plaintiffs' Complaint, Defendants
claim that they were damaged in an amount in excess of two million dollars due to Plaintiffs' alleged
breaches of contract. (ECF No. 7 '11'11 116, 121.) Defendants also claim damages of over $75,000 based on
their unjust enrichment claim. (Id. 'II 132.) Thus, Defendants' assertion that AYR-Johnstown's
counterclaims were an important asset in the bankruptcy case was logical and supported by the pleadings.

                                                   11
dismissal of the bankruptcy case were the only changed circumstance, Defendants would not be

entitled to relief from judgment under Rule 60(b)(6).

        However, other significant circumstances in this case give the Court pause. When the

Court issued its Memorandum Order on subject matter jurisdiction (ECF No. 93), "both parties

agree[d] that AYR-Johnstown [was] an indispensable party that [could not], by itself, be

dismissed from this action to cure the defect in diversity" (id. at 2). Based on the parties'

agreement, the Court did not analyze the indispensability of AVR-Johnstown.7 This lack of analysis

is particularly significant because it relates to subject matter jurisdiction, and the Court has

independent obligations with regard to subject matter jurisdiction that it does not have with

regard to other jurisdictional requirements. See, e.g., Zambelli, 592 F.3d at 420 (discussing the

court's "continuing obligation to assess its subject matter jurisdiction"). To dismiss this case for

lack of subject matter jurisdiction (1) without independently analyzing a way in which subject

matter jurisdiction could be saved (2) when the parties no longer agree on this issue (3) after years

of litigation is an "extraordinary circumstance" that justifies this Court's reconsideration so as to

prevent "an extreme and unexpected hardship" to the parties. Sawka, 989 F.2d at 140.

        Furthermore, the Court dismissed the case for lack of subject matter jurisdiction

immediately upon learning of the Bankruptcy Court's dismissal. This Court made that decision

based on its assumption that the indispensability issue had already been resolved. The parties

thus did not have time to indicate to the Court whether the Bankruptcy Court's decision changed

the circumstances of the case. Therefore, while Plaintiffs are correct in pointing to Rule 60(b)(6)'s


7Furthermore, based on this Court's decision to refer the case to the Bankruptcy Court, the Court did not
need to determine whether AYR-Johnstown was an indispensable party that could be dismissed to create
complete diversity.

                                                   12
high bar for relief, the Court must also acknowledge that had the Court given the parties an

opportunity to readdress indispensability before dismissing the case, Defendants would have

been able to argue for the revocation of the aforementioned "strategic decision" without being

subjected to Rule 60(b)(6)'s high bar.

       The Court thus finds that Defendants have met the Rule 60(b)(6) standard for relief from

judgment.    The Court will now consider the merits of Defendants' arguments regarding

indispensability.

            B. A YR-Johnstown is a dispensable party.

       The parties agree that unless the Court dismisses AYR-Johnstown, the Court lacks subject

matter jurisdiction over this case because the parties are not completely diverse and the litigation

does not involve a federal question. (See ECF No. 97 at 1; ECF No. 99 at 2-3.)      Thus, the issue

here is whether AYR-Johnstown is a dispensable party such that it can be dismissed from the case

to create subject matter jurisdiction.

       As explained above, the Court must consider four factors under Rule 19(b) to determine

whether AYR-Johnstown is dispensable or indispensable:

            (1) the extent to which a judgment rendered in the person's absence might
                 prejudice that person or the existing parties;
            (2) the extent to which any prejudice could be lessened or avoided by:
               (A) protective provisions in the judgment
               (B) shaping the relief; or
               (C) other measures;
            (3) whether a judgment rendered in the person's absence would be adequate;
                 and
            (4) whether the plaintiff would have an adequate remedy if the action were
                 dismissed for nonjoinder.




                                                13
Fed. R. Civ. P. 19(b). Upon consideration of these and other relevant factors, the Court concludes

that A YR-Johnstown is a dispensable party, as dismissing A YR-Johnstown will not significantly

prejudice AYR-Johnstown or the other parties to this litigation.

               1. Judgment rendered without AYR-Johnstown would not significantly
                  prejudice the parties.

       Turning to the first factor, prejudice to the parties if a judgment is rendered in the absence
                                                                                     I
of AYR-Johnstown, Plaintiffs argue that A YR-Johnstown will be prejudiced if it has to litigate its

counterclaims in a different court than the other Defendants, as it could be subjected to a holding

that is inconsistent with the Court's holding in this case. (ECF No. 99 at 7.) Plaintiffs also argue

that they could be subjected to inconsistent rulings on identical state and federal court

counterclaims if A YR-Johnstown is dismissed and that they will have to duplicate work to defend

the same counterclaims in both federal and state court. (Id. at 8.) Further, Plaintiffs raise claim

and issue preclusion issues. (Id. at 7.) In Defendants' original brief on subject matter jurisdiction

(ECF No. 92t Defendants made similar arguments (see id. at 6 (arguing that dropping AYR-

Johnstown "would only duplicate the amount of work that the litigants must engage in as there

would need to be multiple trials")).

       First, both parties originally argued that A YR-Johnstown could not be dismissed because

if A YR-Johnstown had to litigate its counterclaims in state court, the state and federal courts could

reach inconsistent decisions, thereby prejudicing Plaintiffs and A YR-Johnstown. (ECF No. 89 at

7; ECF No. 92 at 6; ECF No. 99 at 7.) Neither Plaintiffs nor Defendants elaborated on this assertion.

       The Court fails to see how inconsistent results could arise with regard to Defendants'

breach of contract counterclaim if A YR-Johnstown has to litigate in state court while the other



                                                 14
Defendants continue to litigate in federal court. The breach of contract counterclaim involves two

separate contracts: the Sublease between JHVC and AYR-Johnstown (ECF No. 1-3) and the GPA

between JHVC and WVI (ECF No. 1-5). (ECF No. 71111115, 118-19.) Plaintiffs did not argue at

summary judgment that Defendants should be dismissed to the extent they are not parties to

these contracts, and this Court thus did not address the issue. (See ECF No. 78 at 53 n.39.)

However, the Court cannot help but note at this juncture that AVR-J ohnstown' s breach of contract

counterclaim would likely be very different from WVI' s breach of contract counterclaim, based

on the different contracts to which these Defendants were parties. 8 See N. Am. Specialty Ins. Co. v.

Chichester Sch. Dist., No. Civ.A. 99-2394, 2000 WL 1052055, at *24 (E.D. Pa. July 20, 2000) (finding

that an entity was not a necessary party because the claims revolved around whether the entities

and parties breached separate contracts with the counterclaimant).

        Further, even if a state court were to reach a decision inconsistent with this Court on either

of Defendants' counterclaims,9 the potential for inconsistent decisions does render a party

indispensable. See Delgado v. Plaza Las Americas, Inc., 139 F.3d 1, 3 (1st Cir. 1998) (finding that a




8 Furthermore, with regard to the breach of contract claim involving the GPA, AYR-Johnstown would not
be indispensable because "a nonparty to a commercial contract ordinarily is not a necessary party to an
adjudication of rights under the contract." See N. Am. Specialty Ins. Co. v. Chichester Sch. Dist., No. Civ.A.
99-2394, 2000 WL 1052055, at *23 (E.D. Pa. July 20, 2000). If a party is not necessary, it cannot be
indispensable. Id. at *25. Thus, A YR-Johnstown would not be an indispensable party to WYI's breach of
contract claim against JHYC.
9 Plaintiffs do not raise any specific inconsistent decisions that could result, and due to the two distinct

contracts with separate parties, the Court is unable to conceptualize any such decisions. Generally, though,
one court could find that Plaintiffs breached a contract and the other court could find that Plaintiffs did not
breach.

                                                      15
party was not necessary under Rule 19(a) even though it faced a federal action and a state action

arising from the same incident). 10 According to the First Circuit in Delgado:

        "Inconsistent obligations" are not ... the same as inconsistent adjudications or
        results. Inconsistent obligations occur when a party is unable to comply with one
        court's order without breaching another court's order concerning the same
        incident. Inconsistent adjudications or results, by contrast, occur when a
        defendant successfully defends a claim in one forum, yet loses on another claim
        arising from the same incident in another forum. Unlike a risk of inconsistent
        obligations, a risk that a defendant who has successfully defended against a party
        may be found liable to another party in a subsequent action arising from the same
        incident-Le., a risk of inconsistent adjudications or results-does not necessitate
        joinder of all of the parties into one action pursuant to Fed.R.Civ.P. 19(a).

Id. (internal citations omitted); see N. Am. Specialty Ins., 2000 WL 1052055, at *25. In this case, to

the extent inconsistencies could arise between decisions of this Court and a state court, the Court

cannot conceive of any way in which Plaintiffs would be "unable to comply with one court's

order without breaching another court's order concerning the same incident." Delgado, 139 F.3d

at 3. If one court finds that Plaintiffs breached a contract and the other court finds Plaintiffs did

not breach, 11 Plaintiffs will easily be able to comply with both courts' orders by simply paying the

one judgment for breach. Furthermore, if both courts find that Plaintiffs breached but hold

Plaintiffs liable to different parties, 12 the two different claims for damages do not give rise to

inconsistent obligations-Plaintiffs can pay the damages required by both courts without




10 Although Delgado deals with Rule 19(a), which addresses whether a person is a "necessary" party to a
lawsuit, the Court finds Delgado's reasoning persuasive to the extent that it discusses why inconsistent
obligations are more concerning under Rule 19 than inconsistent decisions. See Delgado, 139 F.3d at 3.
11 This scenario itself is unlikely because, as explained supra, this Court and the state court will likely be


dealing with different contracts, as AYR-Johnstown is a party to different contracts than the rest of the
Defendants.
12 See supra note 11.



                                                     16
breaching the other court's order. Thus, the potential for inconsistent decisions, to the extent it

exists, is not the kind of prejudice that would render AYR-Johnstown an indispensable party.

        Addressing Plaintiffs' next argument, while the Court recognizes that dropping A YR-

Johnstown would require the parties to duplicate efforts in state and federal court, Plaintiffs

overlook the fact that the parties have already expended a significant amount of effort litigating

this case in federal court. Thus, while dismissing A YR-Johnstown would require relitigating the

counterclaims as between AYR-Johnstown and JHYC and would require Plaintiffs to defend the

same counterclaims in two different forums, the alternative would require relitigating the entire

case in state court. At this stage, the parties have completed discovery. (ECF No. 97 at 5.) The

Court has resolved dispositive motions. (ECF No. 78.) The case is ready for trial. (ECF No. 97 at

5.) The Court thus fails to see how dismissing the counterclaims and requiring some duplicative

work in state and federal court is more prejudicial than dismissing the entire case and forcing the

parties to start from the beginning after nearly four years of litigation. See Newman-Green, 490

U.S. at 836 (explaining that courts have the authority to dismiss dispensable, non-diverse parties,

"particularly when requiring dismissal after years of litigation would impose unnecessary and

wasteful burdens on the parties, judges, and other litigants waiting for judicial attention").

       Finally, Plaintiffs claim that if a judgment is rendered in this Court without AYR-

Johnstown, AYR-Johnstown could be precluded by the doctrines of res judicata and collateral

estoppel from bringing its counterclaims in state court. "Generally, if preclusion principles could

be used to impair the absent party's interest, that party is required in light of the first factor." See

RAD Mfg., L.L.C. v. Advanced Fabrication Serv., Inc., NO. 3:16-2138, 2017 WL 2653169, at *7 (M.D.

Pa. June 20, 2017). However, AYR-Johnstown, the counterclaiming party and thus the party to

                                                  17
whom preclusion would apply, is not concerned with this risk-AVR-Johnstown does not

mention preclusion in its briefing and is willing to be dismissed as a party and to attempt to bring

a separate lawsuit in state court. Furthermore, Plaintiffs failed to identify the elements of these

doctrines or how they apply to this case. See Janney Montgomery Scott, Inc. v. Shepard Niles, Inc.,

11 F.3d 399,409 (3d Cir. 1993) ("Mere presentation of an argument that issue preclusion is possible

is not enough . . . . Rather, it must be shown that some outcome of the federal case that is

reasonably likely can preclude the absent party with respect to an issue material to the absent

party's rights or duties under standard principles governing the effect of prior judgments.").

Thus, the Court does not find Plaintiffs' preclusion argument persuasive.

       Aside from Plaintiffs' concern with preclusion, the parties have not identified any reasons

why AVR-Johnstown would be unable to bring its counterclaims in state court. In fact, AVR-

Johnstown asserts that it can bring the counterclaims in state court and thus that it will not be

prejudiced if this Court dismisses it. 13 (ECF No. 97 at 5); see Zambelli, 592 F.3d at 422 (finding a

party dispensable when "[f]ull relief [was] ... available from both parties, albeit in separate

forums").

       Thus, based on the above discussion, the Court finds that the first factor of Rule 19(b)

favors dismissing A VR-Johnstown, as a judgment rendered without A VR-Johnstown would not

significantly prejudice AVR-Johnstown or Plaintiffs-Plaintiffs are unlikely to be subjected to

inconsistent obligations, and AVR-Johnstown claims it can refile its counterclaims in state court.




13
 While the Court has concerns regarding the statute of limitations, if A YR-Johnstown is not concerned
with such issues, the Court will not sua sponte consider them.

                                                 18
                2. The parties have not identified ways in which prejudice could be lessened
                   by shaping the judgment.

        With regard to the second factor of Rule 19(6), the parties have not pointed to protective

provisions or other measures that could help avoid or lessen prejudice as a result of AYR-

Johnstown's dismissal. However, because the Court finds that little prejudice would result from

dismissing A YR-Johnstown and allowing the rest of the case to proceed, this factor is not

significant to this analysis.

                3. Judgment rendered without AYR-Johnstown would be adequate.

        The third factor involves considering whether a judgment rendered without AYR-

Johnstown would be adequate. "[T]his element allows the court to consider whether the relief it

grants will prove an adequate remedy from the plaintiff." Gen. Refractories Co. v. First State Ins.

Co., 500 F.3d 306, 320-21 (3d Cir. 2007). Furthermore, this factor "refer[s] to [the] public stake in

settling disputes by wholes, whenever possible."          Provident Tradesmens Bank & Trust Co. v.

Patterson, 390 U.S. 102, 111 (1968); Gen. Refractories, 500 F.3d at 321.

        The public interest in settling disputes by wholes clearly would not be promoted by

dismissing AYR-Johnstown and forcing AYR-Johnstown to pursue its claims in a separate

lawsuit. Yet, even in AYR-Johnstown's absence, all of Plaintiffs' claims against Defendants will

survive and remain in this litigation, as well as the other Defendants' counterclaims. The Court

thus cannot conceive of any way in which a judgment rendered without AYR-Johnstown would

otherwise be inadequate.




                                                  19
                4. Plaintiffs would have an adequate remedy if the action were dismissed.

        The fourth factor is whether Plaintiffs would have an adequate remedy if the action were

completely dismissed for lack of subject matter jurisdiction. Under 42 Pa. Cons. Stat.§ 5103(b), if

this Court dismissed the case for lack of subject matter jurisdiction, Plaintiffs could refile the

action in state court and avoid any statute of limitations issues. Thus, Plaintiffs would have an

adequate remedy if the action were dismissed.

                5. Other important considerations weigh in favor of dismissing AVR-
                   Johnstown.

        The Rule 19(b) factors therefore weigh in favor of dismissing A YR-Johnstown as

dispensable. However, the Court must also address a few other arguments that do not clearly fit

into the above factors. Plaintiffs argue that "A VR-J ohnstown' s Operating Agreement remains a

central part of this litigation, as Plaintiffs' breach of contract claim continues as a claim for various

breaches of the Operating Agreement [of AYR-Johnstown]." (ECF No. 99 at 6.) According to

Plaintiffs, "[t]here is no dispute that a party has a substantial interest in its own Operating

Agreement." (Id.) Plaintiffs then cite to this Court's decision in Hearing Lab Tech., Inc. v. Hearing

Instruments, Inc., for the proposition that "[p]arties to a contract at the heart of a dispute are

considered necessary parties." (ECF No. 99 at 7); Hearing Lab Tech., Inc. v. Hearing Instruments,

CIVIL ACTION NO. 16-221, 2017 WL 3208676, at *3 (W.D. Pa. July 27, 2017) (Gibson, J.).

       However, Hearing Lab's conclusion does not govern the present case. First, the Court

concluded in its Memorandum Opinion on summary judgment that to the extent Plaintiffs' claims

for breach of contract were against AYR-Johnstown, they were dismissed. (ECF No. 78 at 16-17.)

The Court fails to see how A YR-Johnstown is indispensable based on a contract governing its



                                                   20
operations when all of the claims regarding that contract against AYR-Johnstown were

specifically dismissed.    Moreover, Hearing Lab considered whether two non-parties were

necessary under Rule 19(a). While this analysis is closely related to Rule 19(b)'s indispensability

factors, the analyses are not identical. Further, a party can be both necessary and dispensable.

See generally HB Gen. Corp. v. Manchester Partners, L.P., 95 F.3d 1185 (3d Cir. 1996) (concluding that

a party was necessary but dispensable).         Therefore, assuming AYR-Johnstown would be

"necessary" under Rule 19(a) pursuant to Hearing Lab, it would not follow that AYR-Johnstown

is automatically indispensable. Plaintiffs' reliance on Hearing Lab is thus misplaced.

        Furthermore, regarding Plaintiffs' general assertion that AYR-Johnstown is indispensable

because its Operating Agreement is at the heart of the litigation, the fact that an entity is a party

to its Operating Agreement "does not ... mandate a finding that it is indispensable." See Second

State Enters., Inc. v. Mid-Atl. Invs., LLC, Civil Action No. 1:14-CY-00433, 2014 WL 4091846, at *4

(M.D. Pa. Aug. 18, 2014).     In fact, in spite of the centrality of AYR-Johnstown's Operating

Agreement to this case, the Court has been unable to identify ways in which Plaintiffs and AYR-

Johnstown would be prejudiced if AYR-Johnstown were dismissed. Thus, Plaintiffs' argument

regarding the Operating Agreement does not outweigh the Court's prior consideration of the

Rule 19(6) factors.

   V.      Conclusion

   In sum, the Court finds that AYR-Johnstown is a dispensable party to this litigation. The

Court recognizes that this case is a close call, and the Court does not make this decision lightly.

However, the parties have been litigating this dispute for nearly four years and have spent

significant time and resources on this case. "[C]onsiderations of efficiency, fairness, and judicial

                                                 21
economy [thus] weigh against a wholesale dismissal of the action at this stage." Zambelli, 592

F.3d at 420-21. Based on these considerations, as well as the factors listed in Rule 19(b), the Court

will GRANT Defendants' Motion for Reconsideration (ECF No. 96). The Court will VACATE its

Order (ECF No. 95) dismissing this case for lack of subject matter jurisdiction and will DISMISS

A YR-Johnstown as a counterclaimant without prejudice to asserting its claims in state court.




                                                 22
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SAMIR HADEED, MD, and                          )           Case No. 3:15-cv-22
 JOHNSTOWN HEART AND VASCULAR                   )
 CENTER INC~                                    )           JUDGE KIM R. GIBSON
                                                )
                Plaintiffs,                     )
                                                )
        v.                                      )
                                                )
 ADVANCED VASCULAR RESOURCES                    )
 OF JOHNSTOWN, LLC, AVR                         )
 MANAGEMENT, LLC, WASHINGTON                    )
 VASCULAR INSTITUTE, LLC, and                   )
 MUBASHAR CHOUDRY, MD,                          )
                                                )
                Defendants.                     )


                          +h                ORDER

       NOW, this     /j       day of November, 2018, upon consideration of Defendants' Motion

for Reconsideration (ECF No. 96) and for the reasons set forth in the Memorandum Opinion

accompanying this Order, it is HEREBY ORDERED that Defendants' Motion for Reconsideration

(ECF No. 96) is GRANTED. The Court VACATES its Order dismissing this case for lack of

subject matter jurisdiction (ECF No. 95) and DISMISSES Advanced Vascular Resources of

Johnstown, LLC from this lawsuit without prejudice to asserting its claims in state court.

                                             BY THE COURT:




                                             KIM R. GIBSON
                                             UNITED STATES DISTRICT JUDGE




                                               23
